Citation Nr: 9904836	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1945 to July 1946.  

In an August 1946 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for valvular heart disease and mitral 
insufficiency.  The veteran was notified at the time at his 
latest address of record that service connection had not been 
established for a heart condition.  He did not appeal, and 
the August 1946 decision is final.  In October 1996 he again 
claimed entitlement to service connection for a heart 
disorder, and in a May 1997 rating decision the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran has perfected an appeal of the 
May 1997 decision, which appeal is now before the Board of 
Veterans' Appeals (Board).



FINDINGS OF FACT

1.  Entitlement to service connection for a heart disorder 
was denied by the RO in August 1946, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the August 1946 
decision is new but not material, in that it does not bear 
directly and substantially on whether the veteran's heart 
disorder existed prior to service or was aggravated by 
service.



CONCLUSION OF LAW

The August 1946 rating decision that denied service 
connection for a heart disorder is final and new and material 
evidence has not been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Vet. Reg. No.2(a), 
Pt. II, Par. III, and Department of Veterans Affairs Reg. 
1008 (effective January 25, 1936 to December 31, 1957).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As previously stated, in an August 1946 rating decision the 
RO denied entitlement to service connection for valvular 
heart disease and mitral insufficiency, on the basis that the 
disorders were noted during the veteran's induction 
examination.  The evidence relied upon in reaching that 
decision consisted of his service medical records, which 
showed that the existence of a functional systolic heart 
murmur was noted during his induction examination in November 
1945.  A June 1946 treatment summary indicated that on 
hospitalization in June 1946 the veteran complained of heart 
pain and fluttering for the previous six months, and that he 
had had occasional short attacks of heart pain before 
entering service.  He reported that the attacks were 
occurring more frequently, and examination and diagnostic 
testing resulted in the diagnosis of valvular heart disease 
and mitral insufficiency that existed prior to entering 
service.

The records show that the veteran was separated from service 
based on the recommendation of a medical survey board.  The 
report of the medical survey shows that he reported having 
known for the previous two years that he had a heart disease, 
and that he had received treatment for the disease from his 
family physician prior to entering service.  The examining 
physician found, based on accepted medical principles, that 
the systolic murmur represented early mitral insufficiency, 
and that the veteran had no other symptoms of heart disease.  
The physician also provided the opinion that the veteran was 
being separated from service in essentially the same physical 
condition that existed prior to induction.

In October 1996 the veteran claimed entitlement to service 
connection for a heart murmur.  In his application he claimed 
to have received medical treatment for a heart murmur at the 
Naval Medical Center in San Diego, California, from 1945 to 
the present.  In November 1996 he was asked to submit medical 
evidence documenting the treatment of his heart disorder 
since his separation from service, and in response he 
provided several Authorizations for the Release of 
Information showing that the only treatment received was at 
the Naval Medical Center in 1945.  He has submitted no 
medical evidence in support of his claim for service 
connection, nor did he provide the names of any other medical 
treatment providers.

In conjunction with the veteran's newly submitted claim, the 
RO obtained duplicates of the service medical records 
considered when service connection was denied in August 1946.

In addition, the veteran was provided a VA medical 
examination in March 1997, during which he reported having 
obtained treatment from a private physician in 1992.  The 
examiner noted that the veteran was known to have valvular 
heart disease and mitral insufficiency and stated that the 
results of his examination were consistent with severe 
valvular disease.  Based on examination, diagnostic testing, 
and a review of the case file, the examiner provided a 
diagnosis of idiopathic hypertrophic subaortic stenosis, 
Class III.

II.  Law and Regulations

A decision of the RO became final and was not subject to 
revision on the same factual basis unless an application for 
review on appeal was filed within one year of the notice of 
decision.  Vet. Reg. No.2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Reg. 1008.  Only if new and 
material evidence is presented with respect to a claim that 
has been denied shall the claim be reopened and reviewed as 
to all of the evidence of record.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (1998); Hicks v. West, No. 93-
1222 (U.S. Vet. App. Dec. 9, 1998); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).


III.  Analysis

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
a heart disorder.  Service connection for a heart disorder 
was denied by the RO in August 1946 on the basis that the 
disorder pre-existed service and was not aggravated by 
service.  38 C.F.R. §§ 3.304, 3.306.

The service medical records were previously considered by the 
RO in its 1946 decision.  The recently received copies of 
those records are duplicative and not new.  Hicks, No. 93-
1222.

The report of the March 1997 VA examination, although new, 
does not bear directly and substantially on the specific 
matter under consideration, that being whether the heart 
disorder pre-existed service or was aggravated by service.  
The report of the examination relates only to the veteran's 
current disability and, with the exception of reference to 
the service medical records, does not indicate when the 
disorder initially became manifest or whether it was 
aggravated by service.  See Cox v. Brown, 5 Vet. App. 95 
(1993) (medical records created years after service that do 
not indicate that the disorder is service connected cannot 
constitute new and material evidence).

For these reasons the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a heart disorder, 
and the claim is not reopened.

The appellant's representative has pointed to provisions of 
Veterans Benefits Administration Manual M21- 1, Part III, 
Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) (1996); 
for the proposition that the claim must be fully developed by 
VA prior to determining whether the claim is well grounded.  
He asserts that if the Board does not find the claim to be 
well grounded, it should determine whether the RO has 
complied with the provisions of M21-1, and remand the case if 
it finds that the RO has not complied with these obligations.

The Board does not have jurisdiction to consider whether a 
finally disallowed claim is well grounded unless it 
determines that new and material evidence has been submitted.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Because the 
Board has determined that new and material evidence has not 
been submitted, it is without authority to reach the issue of 
whether the claim is well grounded.  Id.  

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that VA is under no duty to assist a 
claimant in any further development of the claim absent a 
finding that the claim is well grounded. 38 U.S.C.A. § 
5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also Grottveit, 5 Vet. App. 91 (1993); 38 C.F.R. § 
3.159(a).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; see also Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that the claim is not 
well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), the Federal Circuit upheld 
the Court's interpretation of 38 U.S.C.A. § 5107(a) and held 
that VA has no duty to assist the claimant in the absence of 
a well-grounded claim. 

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993).  In the 
absence of a finding that the claim is well grounded, which 
cannot be made unless new and material evidence has been 
submitted, the Board does not have a duty to assist the 
veteran with the development of his claim. 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a heart disorder is denied.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


